Title: From Thomas Jefferson to Charles Thomson, 11 January 1808
From: Jefferson, Thomas
To: Thomson, Charles


                  
                     My dear and antient friend 
                     
                     Washington Jan. 11. 08.
                  
                  I see by the newspapers your translation of the Septuagint is now to be printed, & I write this to pray to be admitted as a Subscriber. I wish it may not be too late for you to reconsider the size in which it is to be published. folios & Quartos are now laid aside because of their inconvenience. every thing is now printed in 8vo. 12mo. or petit format. the English booksellers print their first editions indeed in 4to. because they can assess a larger price on account of the novelty, but the bulk of readers generally wait for the 2d. edition which is for the most part in 8vo. this is what I have long practised myself. Johnson of Philadelphia set the example of printing a handsome edition of the bible in 4. v. 8vo. I wish yours were in the same form.
                  I have learnt from time to time with great satisfaction that you retain your health, spirits, & activity of mind & body. mr Dickinson too is nearly in the same way. he exchanges a letter with me now & then. the principal effect of age of which I am sensible is an indisposition to be goaded by business from morning to night; from labouring in an Augean stable, which cleared out at night, presents an equal task the next morning. I want to have some time to turn to subjects more congenial to my mind. mr Rose still stays on board his ship at Hampton, we know not why. if he is seeking time we may indulge him. time prepares us for defence. time may produce peace in Europe. that removes the ground of difference with England until another European war, & that may find our revenues liberated by the discharge of our national debt, our wealth & numbers increased, our friendship & our enmity more important to every nation. God bless you & give you years & health to your own wishes. remember me respectfully to mrs Thompson & accept yourself my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               